Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/9/2022.  Claims 1, 4, 8, 11, 15 & 18-19 have been amended.  Claims 3, 10 & 17 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-2, 4-9, 11-16 and 18-20 are pending.  
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. Applicant's representative argues, in substance, that Liu and Brinig fail to teach and/or disclose: (A) predicting a demand in ride sharing requests based on information about the environment and the schedule of future events associated with the geographic location; and (B) route one or more additional autonomous vehicles to or from the geographic location based on the predicted demand in ride sharing requests.
In response to applicant's arguments (A), the examiner respectfully disagrees. The examiner would like to point out that applicant’s representative employs broad language in the instantly contested claims, as such the examiner reserves the right to interpret the claims broadly.  Brining discloses providing on-demand services to accommodate riders in various situations (i.e., mass egress situations like concert venues, sporting stadiums and arenas, large airports etc.), where there will be an increase in demand for rides (i.e., an increase in ride sharing). In fact Brining discloses proactively moving driver supply to a given region…prior to estimate time of the mass egress event, in other words sending extra transportation vehicles to a concert hall one hour prior to the estimated end time of a concert—i.e., predicting an increase in demand before the event happens--(see Brinig at least ¶ 46).  As such the examiner contends that Liu and Brinig disclose the instantly contested limitation.
In response to (B), the examiner respectfully disagrees.  Keeping in mind the points that were made above (i.e., Brinig disclosing proactively routing additional vehicle to a location prior to the actual increase for demand) the examiner asserts that the only thing Brinig needs to disclose to read on (B) is that the vehicles are autonomous vehicles.  The examiner contends that Brinig’s disclosure of: 
A transportation facilitation system that manages on-demand transportation services linking available drivers and/or autonomous vehicles (AVs) with requesting riders throughout a given region (¶11)
On-demand transportation service can offer multiple service types, including…self-driving vehicle transport service (¶17)
Autonomous vehicle (AV) or self-driving vehicle (SDV)…refer to vehicles that operate or can be operated in a state of automation…can switch between fully autonomous mode, partial autonomous mode, and/or manual control mode (¶25)
Establishing a pick-up location and/or select an optimal driver or autonomous vehicle to service the pick-up request (¶51)
Clearly reads on the instantly contested limitation(s). For further clarification refer to rejection below. 
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0320198 A1) in view of Brinig et al. (US 20180102017 A1).
Liu discloses:
1: A system comprising:
a computing device configured to (see Liu at least Abstract and fig. 1 “computing device”): 
receive, from a sensor resource of a vehicle, information about an environment at a geographic location of the vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5 “weather, traffic and map servers”);
associate a schedule of future events with the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 46-52 “weather forecast, traffic and map servers provide information on current and forecasted environmental conditions”). 
Liu further discloses determining “geographic, occupant and resource constraints” (i.e., along with various other vehicle internal and external constraints—see Abstract and ¶2-5) for determining ride-sharing routes and services. 
However, Liu does not appear to explicitly disclose predicting a demand in ride sharing requests based on the information about the environment and the schedule of future events associated with the geographic location, and route one or more additional autonomous vehicles to or from the geographic location based on the predicted demand in ride sharing requests.  
Nevertheless, Brinig—who is in the same field of endeavor—discloses predicting a demand in ride sharing requests based on the information about the environment and the schedule of future events associated with the geographic location (see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46 “driver supply to mass egress events, rider management engine proactively moving driver supply to a given geo-fenced area”), and route one or more additional autonomous vehicles to or from the geographic location based on the predicted demand in ride sharing requests (see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46 “driver supply to mass egress events, rider management engine proactively moving driver supply to a given geo-fenced area and ensuring adequate driver supply”).  
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Brinig’s system for ensuring adequate supply of drivers for user to mass egress events with those of Liu’s in order to form a more user-friendly and efficient system (i.e., by allocating the proper amount of resources based on historical and predictive measures to maximize profit and customer satisfaction). 
Motivation for combining Liu with Brinig not only comes from knowledge well known in the art, but also from Brinig (see at least par. 1, 46). 
Both Liu and Brinig disclose claim 2: wherein the machine-readable instruction set, when executed, further causes the system to: adjust a ride share pricing for the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 4: wherein the information about the environment at the geographic location of the autonomous vehicle includes a real-time or near-real-time weather information based on a weather sensor of the autonomous vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 5: wherein the information about the environment at the geographic location is from the sensor resource of a non-ride share vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 6: wherein the information about the environment includes at least one of the following: a traffic condition, a weather condition, an estimated number of people in the environment, and a traveling speed along a route (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 7: wherein a future increase in the demand is predicted for the geographic location when the information about the environment indicates a presence of rain and the schedule of events indicates a conclusion of an event in the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 8: A method comprising: receiving, from a sensor resource of an autonomous vehicle, information about an environment at a geographic location of the autonomous vehicle; associating a schedule of events with the geographic location; predicting a demand in ride sharing requests based on the information about the environment and the schedule of events associated with the geographic location; and routing one or more additional vehicles to or from the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 9: further comprising: adjusting a ride share pricing for the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 11: wherein the information about the environment at the geographic location of the autonomous vehicle includes real-time or near-real-time weather information based on a weather sensor of the autonomous vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 12: wherein the information about the environment at the geographic location is from the sensor resource of a non-ride share vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 13: wherein the information about the environment includes at least one of the following: a traffic condition, a weather condition, an estimated number of people in the environment, or a traveling speed along a route (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 14: wherein a future increase in the demand is predicted for the geographic location when the information about the environment indicates a presence of rain and the schedule of events indicates a conclusion of an event in the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 15: A system comprising: a first autonomous vehicle having a first sensor resource and a first computing device; a second computing device comprising a processor and a non-transitory computer readable memory; a network communicatively coupling the first computing device and the second computing device; and a machine-readable instruction set stored in the non-transitory computer readable memory of the second computing device that causes the system to perform at least the following when executed by the processor:  2222562-2711 / 2018-461 receive, from the first sensor resource of the first autonomous vehicle, information about an environment at a geographic location of the first autonomous vehicle; associate a schedule of events with the geographic location; predict a demand in ride sharing requests based on the information about the environment and the schedule of events associated with the geographic location; and route one or more additional autonomous vehicles to or from the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 16: wherein the machine-readable instruction set, when executed, further causes the system to: adjust a ride share pricing for the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 18: wherein the information about the environment at the geographic location of the first autonomous vehicle includes real-time or near-real-time weather information based on a weather sensor of the first autonomous vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 19: wherein the information about the environment at the geographic location is from the first sensor resource of the first autonomous vehicle and the first autonomous vehicle is a non-ride share vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Brinig disclose claim 20: wherein a future increase in the demand is predicted for the geographic location when the information about the environment indicates a presence of rain and the schedule of events indicates a conclusion of an event in the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Brinig at least fig. 1-8 and in particular fig. 1-3 & 7 and Abstract & ¶ 46).  
	One of ordinary skill in the art would have been motivated to combine Liu and Brinig in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663